Citation Nr: 1749974	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-09 879	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for service-connected low back strain.  

2. Entitlement to a total disability rating based on individual unemployability, prior to October 24, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty from December 1983 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal presently rests with the RO in New Orleans, Louisiana.  

During the pendency of the appeal, the Veteran raised the issue of entitlement to TDIU, and it became part and parcel of the increased rating claim under the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an April 2017 rating decision, the Veteran was granted TDIU, effective October 24, 2014.  Because that grant does not cover the entire period on appeal, the Board has characterized the claim as one for entitlement to TDIU prior to October 24, 2014.

The Veteran testified before the undersigned Veterans Law Judge in September 2017.  However, the hearing transcript is not currently of record.  Nevertheless, given that the issues on appeal are being remanded for additional development, there is no prejudice to the Veteran by persuing the necessary development while the hearing transcript is added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets further delay in the adjudication of this claim, a new examination is necessary.  On July 5, 2016, the Court of Appeals for Veterans Claims (Court) issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016).  The Court's holding implies that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when applicable.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To the extent that the Veteran's June 2015 VA examination does not explicitly address active vs. passive motion or specify whether weight bearing vs. non-weight bearing testing could be completed, the Board must remand that claim for an examination which complies with the considerations set forth in Correia.  

However, the primary reason for this Remand is that it is difficult to discern the extent to which the Veteran's neurological symptoms are related to her service-connected back disability, as opposed to post-service injuries.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1 (2016).  While the Veteran has been afforded three examinations during the pendency of this appeal, they provide conflicting evidence as to whether or not the Veteran experiences radiculopathy of the lower extremities due to her service-connected back strain.  For example, the June 2015 examination report states that her sensory examination was normal, yet indicates hypoactive reflexes in the knees and other radicular symptoms involving the sciatic nerve.  Her August 2012 VA examination also indicated neurological symptoms such as radiculopathy, but does not indicat whether that is due to her service-connected low back strain, or her non-service-connected post-service low back injury and surgery.  Her March 2010 examination also indicated some possible neurological symptoms but then stated that there was no objective finding of radiculopathy.

In light of the conflicting nature of the evidence in the examination reports, and because the Veteran also has a separate, non-service-connected back disability, in addition to her service-connected lower back strain, the Board would request that a new examination be conducted which addresses whether her neurological symptoms are, in fact, due to the disability on appeal.  If her neurological symptoms are found to be due to her service-connected low back strain, a discussion of the severity of those symptoms and the effect on her activities of daily living would be of assistance to the Board in adjudicating the claim.

Finally, to the extent that the outcome of the increased rating claim may have an impact on the TDIU claim, that claim is also remanded as inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of her claim.  The AOJ should make all necessary efforts to obtain any evidence reasonably identified by the Veteran.

2. Schedule the Veteran for a new VA examination of her low back strain.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner should provide a complete description of the Veteran's low back disability, to include range of motion findings in degrees, and any evidence of ankylosis.  Additional limitation of motion due to pain, weakness, fatigability, locking, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  

Flare-ups should be addressed in terms of additional limitation of motion, if they exist (if flare-ups are reported, but not present at the time of the examination, the examiner should estimate the extent of functional limitation resulting from the flare-ups, expressed in degrees of lost motion.  If the examiner is unable to provide such estimates, then a reason for this must be articulated).  Any incapacitating exacerbations should be reported and described.

All findings must include range of motion testing in active and passive motion, and in weight bearing and non-weight bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  To the extent that the examination report form has questions labeled as Correia compliance, they must be answered.  

The examiner should also discuss the Veteran's reported history of radiculopathy, as well as any other neurological symptoms which are present.  The examiner should clearly state whether these symptoms are due to her service-connected low back strain.  If they are, in fact, secondary to her low back strain, the examiner should also provide a description of how the Veteran's radicular symptoms affect her activities of daily living, as well as ability to obtain and maintain active employment.

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit on appeal should remain denied or not be granted in full, issue the Veteran and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




